SULLIVAN Judge,
concurring.
Given the accomplished fact of the award of attorney fees made pursuant to our ear-Her remand, I concur in the majority's decision to reverse that award and I agree that a basis for doing so is as stated in the majority opinion.
*990However, because it was my view that we should not have remanded the matter to the trial court in the first instance, that view provides me another reason to concur in the reversal. See Beeson v. Beeson (1989) 2nd Dist. Ind.App., 538 N.E.2d 293 (Sullivan J. dissenting).